SECURED PROMISSORY NOTE

          $ 7,300,000.00    
December 23, 2010
Santa Ana, California

NOTICE TO BORROWER: THIS NOTE CONTAINS A PROVISION ALLOWING FOR CHANGES IN THE
INTEREST RATE. AN INCREASE IN THE INTEREST RATE WILL RESULT IN HIGHER PAYMENTS
AND A DECREASE IN THE INTEREST RATE WILL RESULT IN LOWER PAYMENTS.

1. Principal. For value received, in installments as herein provided, G&E HC
REIT II LAWTON MOB PORTFOLIO, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”), at its office at 4100 Newport Place,
Suite 900, Newport Beach, California 92660, or at such other place as the holder
hereof may from time to time designate in writing, the principal sum of Seven
Million Three Hundred Thousand and No/100 Dollars ($7,300,000.00), or so much
thereof as shall from time to time be disbursed hereunder, together with accrued
interest from the date of disbursement on the unpaid principal at the rate set
forth in Paragraph 3 hereof. This Note is issued pursuant to, entitled to the
benefits of and referred to as the “Note” in that certain Loan Agreement (the
“Loan Agreement”) of even date herewith between Borrower and Lender. Initially
capitalized terms used herein without definition are defined in the Loan
Agreement.

2. Maturity Date. The unpaid principal balance hereof, together with all unpaid
interest accrued thereon, and all other amounts payable by Borrower under the
terms of the Loan Documents, is due and payable on January 1, 2016 (the
“Maturity Date”). If the Maturity Date falls on a day that is not a Business
Day, payment of the outstanding principal must be made on the next succeeding
Business Day and such extension of time will be included in computing any
interest in respect of such payment.

3. Interest Rate.

(a) Absent an Event of Default hereunder, interest on each advance hereunder
shall accrue at an annual rate equal to two and eighty-five one hundredths
percent (2.85%) plus the one-month LIBOR rate (the “Applicable Interest Rate”)
quoted by Lender from Reuters Screen LIBOR01 Page or any successor thereto,
which shall be that one-month LIBOR rate in effect two New York Banking Days
prior to the beginning of each calendar month, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent and such
rate to be reset at the beginning of each succeeding month. Notwithstanding the
immediately preceding sentence, if on any date for determining the one-month
LIBOR rate, Lender shall determine (which determination shall be conclusive in
the absence of manifest error) that (a) because of circumstances affecting the
Money Markets (as defined below), adequate and fair means do not exist for
ascertaining the one-month LIBOR rate, or (b) it is unlawful to maintain any
advance of the Loan at a rate based on the one-month LIBOR rate, Lender shall
promptly give to Borrower telephonic notice (confirmed as soon as practicable in
writing) of the nature and effect of such circumstances and/or illegality. After
receipt of such notice and during the existence of such circumstances and/or
illegality, the interest rate applicable to the outstanding principal balance
shall be determined based upon an alternate index selected by Lender, in its
sole discretion, reasonably comparable to that of one-month LIBOR, intended to
generate a return substantially the same as that generated by the one-month
LIBOR rate, and all references in the Loan Documents to the one-month LIBOR rate
shall be deemed to be references to such alternate rate while such rate is in
effect. The term “New York Banking Day” means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.
The term “Money Markets” refers to one or more wholesale funding markets
available to Lender, including negotiable certificates of deposit, commercial
paper, Eurodollar deposits, bank notes, federal funds and others. If the initial
advance under this Note occurs other than on the first day of the month, the
initial one-month LIBOR rate shall be that one-month LIBOR rate in effect two
New York Banking Days prior to the date of the initial advance, which rate plus
the percentage described above shall be in effect for the remaining days of the
month of the initial advance; such one-month LIBOR rate to be reset at the
beginning of each succeeding month. Lender’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.
Notwithstanding the foregoing or anything else in the Loan Documents, in no
event shall the “Applicable Interest Rate” be less than four percent (4.00%) per
annum as to that portion, if any, of the outstanding principal balance of this
Note that is not covered by a Swap Contract.

(b) Interest accrued during each calendar month shall be payable, as accrued, on
the first Business Day of the next calendar month, commencing on the first
Business Day of the next calendar month following the calendar month in which
the initial advance of the Loan is made, and all unpaid, accrued interest shall
be paid in full at the time all advances are paid in full. If all unpaid
advances made by Lender have not been repaid on or before the Maturity Date,
then the entire unpaid balance of all advances made by Lender shall (without
notice to or demand upon Borrower) become due and payable on said date, together
with all unpaid, accrued interest thereon, and with interest computed from and
after that date in accordance with the terms of the Note, until all advances are
paid in full.

(c) All payments of principal and interest due hereunder must be made without
deduction of any present and future taxes, levies, imposts, deductions, charges
or withholdings, which amounts must be paid by Borrower in accordance with the
terms of the Loan Agreement. Borrower shall pay the amounts necessary such that
the gross amount of the principal and interest received by Lender is not less
than that required by this Note. If Borrower is required by law to deduct any
such amounts from or in respect of any principal or interest payment hereunder,
then (i) the sum payable to Lender shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this provision) Lender receives an amount equal to
the sum it would have received had no deductions been made, (ii) Borrower shall
make such deductions, and (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law. Borrower shall pay all stamp and documentary taxes arising by virtue of the
Loan. If, notwithstanding the foregoing, Lender pays such taxes, Borrower shall
reimburse Lender for the amount paid upon written request. Borrower shall
furnish Lender official tax receipts or other evidence of payment of all taxes.

(d) Throughout the term of this Note, interest will be calculated on the basis
of a 360-day year and shall be computed for the actual number of days elapsed in
the period for which interest is charged. If any payment of interest to be made
by Borrower hereunder becomes due on a day which is not a Business Day, such
payment must be made on the next succeeding Business Day.

4. Lender’s Records as to Sums Owing. Absent manifest error, Lender’s records as
to the amounts of principal, interest and other sums owing hereunder shall be
conclusive and binding.

5. Principal Amortization. In addition to the interest payable hereunder,
commencing February 1, 2011, and continuing on the first day of each month
thereafter until all amounts due under the Loan Documents are paid in full,
Borrower shall make monthly principal payments in the amount of Fourteen
Thousand Three Hundred Twenty-Nine and 93/100 Dollars ($14,329.93) each, which
payments shall be applied to the outstanding principal balance of the Loan.

6. Prepayment. The Loan is closed to prepayment, in whole or in part, prior to
the date that is twelve (12) months following the Closing Date (the “Lockout
Period”). If the Loan is accelerated pursuant to the Loan Documents, or
otherwise, for any reason other than casualty or condemnation during the Lockout
Period, in addition to all other amounts owing under the Loan Documents,
Borrower shall pay to Lender at the time of any such repayment or prepayment, a
prepayment premium in an amount equal to three percent (3.0%) of the amount of
the Loan so prepaid. After the Lockout Period, if Borrower repays the Loan in
full or in part following the date that is twelve (12) months following the
Closing Date, but prior to the date that is twenty-four (24) months following
the Closing Date (whether by voluntary prepayment, because of the acceleration
of the Loan pursuant to the Loan Documents, or otherwise, but not as a result of
either casualty or condemnation), in addition to all other amounts owing
hereunder, Borrower shall pay to Lender at the time of any such repayment or
prepayment, a prepayment premium in an amount equal to one percent (1.0%) of the
amount of the Loan so prepaid. If Borrower repays the Loan in full or in part
following the date that is twenty-four (24) months following the Closing Date,
but prior to the date that is thirty-six (36) months following the Closing Date
(whether by voluntary prepayment, because of the acceleration of the Loan
pursuant to the Loan Documents, or otherwise, but not as a result of either
casualty or condemnation), in addition to all other amounts owing hereunder,
Borrower shall pay to Lender at the time of any such repayment or prepayment, a
prepayment premium in an amount equal to one-half of one percent (0.5%) of the
amount of the Loan so prepaid. No prepayment premium shall be required in
connection with any prepayment made after the first thirty-six (36) months after
the Closing Date. Notwithstanding anything to the contrary in this Section 6, to
the extent Lender elects to apply any condemnation or casualty proceeds to the
outstanding principal balance of the Loan, Borrower shall not be obligated to
pay to Lender a prepayment fee in connection therewith. No prepayment fee shall
be required in connection with any prepayment made after the first thirty-six
(36) months after the Closing Date. By its initials below, Borrower waives any
right under applicable law or otherwise to prepay the Loan, in whole or in part,
without payment of any and all amounts specified or required under the terms of
this Section 6.

      

7. Lawful Money. Principal and interest are payable in lawful money of the
United States of America.

8. Applications of Payments; Late Charges.

(a) Payments received by Lender pursuant to the terms hereof shall be applied
first to any amounts due and owing to Lender other than principal or interest,
next to accrued interest, and then to principal; provided that during any Event
of Default, Lender may apply any payments and proceeds received to the
obligations owing under the Loan Documents and/or under any Swap Contracts or
Swap Transactions in such order and manner as Lender in its sole discretion
shall determine.

(b) If any payment of principal or interest is not paid when due, such late
payment shall, at Lender’s option, bear interest at the Default Rate (as defined
in Paragraph 12 below) from the day such payment was due until it is paid. In
addition, if any payment is ten or more days overdue, Lender will have the
option to assess a late charge of five percent (5%) of the amount so overdue,
provided, however, and notwithstanding the foregoing, no such late charge shall
apply to the payment due on the Maturity Date. In connection therewith, Borrower
and Lender agree as follows:

(i) Because of such late payment, Lender will incur certain costs and expenses
including, without limitation, administrative costs, collection costs, loss of
interest, and other direct and indirect costs in an uncertain amount;

(ii) It would be impractical or extremely difficult to fix the exact amount of
such costs in such event; and

(iii) The Default Rate and the late charge are reasonable and good faith
estimates of such costs.

The application of the Default Rate or the assessment of a late charge to any
such late payment as described in this Paragraph 8(b) will not be interpreted or
deemed to extend the period for payment or otherwise limit any of Lender’s
remedies hereunder or under the other Loan Documents.

9. Security. This Note is secured by the Deed of Trust, which Deed of Trust
creates a lien on the Project and by certain of the other Loan Documents, as
applicable.

10. Acceleration by Reason of Transfer. The Deed of Trust contains the following
limitation on the right of Borrower to transfer the “Trust Estate” (as defined
therein):

Transfer of Mortgaged Property Or Ownership Interests by Borrower. In order to
induce Lender to make the loan secured hereby, Borrower agrees that, in the
event of any “transfer” (as defined below), without the prior written consent of
Lender, Lender has the absolute right at its option, without prior demand or
notice, to declare all sums secured hereby immediately due and payable. Consent
to one such transfer will not be deemed to be a waiver of the right to require
consent to future or successive transfers. Lender may grant or deny such consent
in its sole discretion, and may impose any conditions to such consent in its
sole discretion (including, without limitation, changes to the terms of the loan
and the imposition of fees) and, if consent should be given, any such transfer
will be subject to this Deed of Trust, and any such transferee shall assume all
obligations hereunder and agree to be bound by all provisions contained herein.
Such assumption will not, however, release Borrower or any maker or guarantor of
the Note from any liability thereunder without the prior written consent of
Lender. As used herein, “transfer” includes the direct or indirect sale,
agreement to sell, transfer, conveyance, pledge, mortgage, encumbrance, lien,
collateral assignment or hypothecation of the Trust Estate, or any portion
thereof or interest therein (other than the Permitted Encumbrances), whether
voluntary, involuntary, by operation of law or otherwise, the execution of any
installment land sale contract or similar instrument affecting all or a portion
of the Trust Estate, or the lease of all or substantially all of the Trust
Estate (excluding, however, any leases entered into in accordance with the
requirements of Section 5.9 of the Loan Agreement, and any other transfers that
are specifically permitted by the terms of the Loan Agreement). The term
“transfer” also includes the direct or indirect transfer, assignment,
withdrawal, hypothecation or conveyance of legal or beneficial ownership of any
membership, partnership, stock or other ownership interest (an “ownership
interest”) that results in a change in control of Borrower or in any member or
partner of Borrower (excluding, however, transfers of stock or limited
partnership interests in a publicly traded company, or a change in control of a
publicly traded company).

Grubb & Ellis Healthcare REIT II Holdings, LP, a Delaware limited partnership
(together with any successors in interest as provided herein, “G&E Holdings”)
will own, directly or indirectly, at least fifty-one percent (51%) of the
membership interests in Grantor (referred to below as “G&E SPE”). Grubb & Ellis
Healthcare REIT II, Inc., a Maryland corporation (together with any successors
in interest as provided herein, “G&E REIT”), is the General Partner of G&E
Holdings.

Notwithstanding anything to the contrary in any Loan Document, no consent of or
notice to Mortgagee shall be required in connection with, and the Mortgagee
agrees that it expressly consents to, the following:

(i) the transfer of membership interests in G&E SPE as long as G&E Holdings or
an affiliate of G&E Holdings continues to own, directly or indirectly, at least
fifty-one percent (51%) of the membership interests in G&E SPE;

(ii) the transfer or issuance of securities or shares of G&E REIT involving
forty-nine percent (49%) or less of the securities or shares of G&E REIT in a
single transaction or coordinated series of transactions;

(iii) the transfer of not more than forty-nine percent (49%) of the limited
partnership interests in G&E Holdings, provided that G&E REIT remains the sole
general partner of G&E Holdings; and

(iv) so long as the Post-Merger Requirements are satisfied, after the closing of
such a transaction, any merger of G&E REIT so long as G&E REIT is the surviving
entity.

For purposes of this Section 1.12, “Post-Merger Requirements” shall mean the
following requirements: (A) G&E REIT is the sole general partner G&E Holdings;
and (B) G&E REIT shall continue to be in compliance with any financial covenant
or other covenant or obligations set forth in the Guaranty.

The transfers permitted by the foregoing subsections (i) – (iv) shall be
referred to collectively as “Permitted Transfers.”

11. Event of Default. The occurrence of any of the following will be deemed to
be an event of default (“Event of Default”) hereunder:

(a) Borrower shall default in the payment of principal due according to the
terms of this Note or the Loan Agreement;

(b) Borrower shall default in the payment of interest on advances made by
Lender, or in the payment of fees or other amounts payable to Lender, under this
Note or the Loan Agreement or under any of the other Loan Documents, and such
default is not cured within five (5) days after receipt of written notice from
Lender; or

(c) the occurrence of an event of default under the Loan Agreement, or any of
the other Loan Documents (including any amendment, modification or extension
thereof) which is not cured within any applicable cure period (if any) set forth
therein.

12. Remedies. Upon the occurrence and during the continuance of an Event of
Default, at the option of Lender, the entire balance of principal together with
all accrued interest thereon shall, without demand or notice, immediately become
due and payable and so long as such Event of Default continues, the entire
balance of principal together with all accrued interest shall bear interest at
the Default Rate. “Default Rate” means: for all amounts outstanding under this
Note the Applicable Interest Rate plus five percent (5%). Upon the occurrence of
an Event of Default, Lender may exercise any and all rights and remedies it may
have under the Loan Documents, and under applicable law and in equity. No delay
or omission on the part of the holder hereof in exercising any right under this
Note or under any of the other Loan Documents will operate as a waiver of such
right.

13. Waiver. Except as otherwise set forth herein and or in any other Loan
Documents, Borrower hereby waives diligence, presentment, protest and demand,
notice of protest, dishonor and nonpayment of this Note, and expressly agrees
that, without in any way affecting the liability of Borrower hereunder, Lender
may extend any maturity date or the time for payment of any installment due
hereunder, accept additional security, release any party liable hereunder and
release any security now or hereafter securing this Note. Borrower further
waives, to the full extent permitted by law, the right to plead any and all
statutes of limitations as a defense to any demand on this Note, or on any deed
of trust, security agreement, lease assignment, guaranty or other agreement now
or hereafter securing this Note.

14. Attorneys’ Fees. If this Note is not paid when due or if any Event of
Default occurs, Borrower promises to pay all actually incurred third party costs
of enforcement and collection, including, without limitation, reasonable
attorneys’ fees, whether or not any action or proceeding is brought to enforce
the provisions hereof.

15. Severability. Every provision of this Note is intended to be severable. If
any term or provision hereof is declared by a court of competent jurisdiction to
be illegal or invalid for any reason whatsoever, such illegality or invalidity
will not affect the balance of the terms and provisions hereof, which terms and
provisions will remain binding and enforceable.

16. Interest Rate Limitation. It is the intent of Borrower and Lender in the
execution of this Note and all other instruments securing this Note that the
loan evidenced hereby be exempt from the restrictions of the usury laws of the
State of Oklahoma. In the event that, for any reason, it should be determined
that the Oklahoma usury law is applicable to the Loan, Lender and Borrower
stipulate and agree that none of the terms and provisions contained herein or in
any of the other Loan Documents shall ever be construed to create a contract for
the use, forbearance or detention of money requiring payment of interest at a
rate in excess of the maximum interest rate permitted to be charged by the laws
of the State of Oklahoma. In such event, if any holder of this Note collects
monies which are deemed to constitute interest which would otherwise increase
the effective interest rate on this Note to a rate in excess of the maximum rate
permitted to be charged by the laws of the State of Oklahoma, all such sums
deemed to constitute interest in excess of such maximum rate will, at the option
of Lender, be credited to the payment of the sums due hereunder or returned to
Borrower.

17. Number and Gender. In this Note the singular includes the plural and the
masculine includes the feminine and neuter gender, and vice versa, if the
context so requires.

18. Headings. Headings at the beginning of each numbered Paragraph of this Note
are intended solely for convenience and are not to be deemed or construed to be
a part of this Note.

19. CHOICE OF LAW. THIS NOTE IS GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF OKLAHOMA.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the Borrower has signed this Note and delivered this Note to
Lender as of the date first written above.

“BORROWER”:

G&E HC REIT II LAWTON MOB PORTFOLIO, LLC,

a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership
Its Sole Member as Manager

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation
Its General Partner

By: /s/ Danny Prosky
Danny Prosky
Its President


